UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152608 MMEX MINING CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1749145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2626 Cole Avenue, Suite 600 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (214) 880-0400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares of Common Stock, par value $0.01 per share, outstanding as of March 13, 2013 was 57,188,313. MMEX MINING CORPORATION & SUBSIDIARIES INDEX TO QUARTERLY REPORT January 31, 2013 Part I. Financial Information Item 1. Unaudited Condensed Consolidated Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Operations 4 Unaudited Condensed Consolidated Statement of Stockholder’s Equity (Deficit) 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4T. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Mining Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits and Reports on Form 8-K 38 Signatures 39 2 ITEM 1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MMEX MINING CORPORATION (An Exploration Stage Company) Consolidated Balance Sheets January 31, April 30, Assets (Unaudited) (Audited) Current assets: Cash $ $ Prepaid Legal Fees - Other assets - loan costs, current Total current assets Property and equipment, net Other assets: Deferred loan costs - long term Deposits Investment accounted for under equity method in property Total Assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Accrued expenses - related party Due on investment in property Notes payable, currently in default Notes payable - related party - Convertible notes, currently in default Convertible notes, net of discount of $272,680 and $103,619 at January 31, 2013 and April 30, 2012, respectively Convertible notes, net of discount of $5,528 and $0 at January 31, 2013 and April 30, 2012, respectively - related party - Convertible preferred stock, currently in default Total current liabilities Long-term liabilities: Convertible notes, net of discount of $0 and $585,367 at January 31, 2013 and April 30, 2012, respectively - Preferred stock - mandatory redemption right, net of $824,930 and $959,424 discount at January 31, 2013 and April 30, 2012, respectively Total Liabilities Stockholders' (Deficit): Common stock, $0.001 par value, 200,000,000 shares authorized, 55,988,313 and 45,269,055 shares issued and outstanding at January 31, 2013 and April 30, 2012, respectively Common stock payable Additional paid in capital Non-controlling interest ) ) Accumulated (deficit) during the exploration stage ) ) Total Stockholders' (Deficit) ) Total Liabilities and Stockholders' (Deficit) $ $ See accompanying notes to financial statements. 3 MMEX MINING CORPORATION (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) For the period For the For the May 23, 2007(Inception) three months ended nine months ended through January 31, January 31, January 31, Revenue: Revenues $
